Fowler, S.
The state comptroller contends upon this appeal from the order assessing a tax upon the estate of the decedent that the remainder after the life estate of the decedent’s widow should he added to the value of her life estate for the purpose of determining the rate at which the remainder should he taxed.
The decedent gave to his widow a life estate in his residuary estate and then provided for the division of the remainder among his children, hut he authorized his trustees in their discretion to pay to the widow any part of the principal of the residuary estate. The trustees under this power may pay to the widow the entire residuary estate, and as the Tax Law provides that remainders shall he taxed at the highest rate *170which under any contingency would be possible, the remainder should be added to the value of the widow’s life estate for the purpose of determining the rate of taxation. Matter of Parker, 226 N. Y. 260.
The order fixing tax will be modified accordingly.
Order modified.